HonorableWallace D. Beasley
ExecutiveDirector
Texas COmmiSSiOn on Law
  Enforcement Officer
  standards tima Education
503-E Sam Houston Building
Austin, Texa8 70701
                .                  Opinion No. M-966
                                   Rer Standards of selection
                                       aa training of Special
Dear Sir:                              Rangers.
    'Youhave inquired of this office whether certain described
Special Rangers are peace officers and thereby subject to the
minimum standards of selection and training establishedby the
Texas Commission on Law Enforcement Officer Standards,andEdu-
cation. I quote from your opinion request
       *There are a number of duly authorized statewide
    organizationswho have employees whose work in
    specialized fields closely parallels work being
    done~by officers of the Department of Public Safety
    as well as,sheriffs and chiefs of police. To
    promote the necessary cooperation between these
    organizations aa various law enforcement officers
    throughout the state, a number of such employees
    have been appointed Special Rangers under the
    provisions of Article 4413(U) (5) Vernon's An-
    notated Civil Statutes.
        Article 4413(29aa) Vernon's Annotated Civil
     Statutes requires all peace officers to comply
     with minimum standards of selection and training
     as promulgated by the Texas Commission on Law
     Enforcement Officer standards aa Education.
        An opinion is requested as to whether such
     described Special Rangers, when commissioned
     as law enforcement officers by the Department

                          -4724-
-.   .




         Honorable Wallace D. Beasley, page 2      (M-966)


              of Public Safety, are peace officers, as defined
              in Article'2.12 Texas Code of Criminal Procedure,
              and thereby subject to the minimum standards con-
              tained in Zuticle 4413129aa)Vernon’s Annotated
              Civil Statutes.'
              Article 4413(U) (5) Vernon's Annotated Civil Statutes
         (as recently amended) provides8
                 "(5) Special Rangers. The Commission 'shall
              have authority to appoint as Special Rangers
              honorably retired commissioned officers of the
              Texas Department of Public Safety, and shall, in
              addition, have authority to appoint such number
              of Special Rangers as may be deemed advisable,
              not to exceed three hundred (300) in number8 such
              rangers shall not have any connection with any
              Ranger Company or uniformed unit of the Depart-
              ment of Public Safety, but they shall at all
              times be subject to the orders of the Commission
              aa the GOVeMOr   for special duty to the same
              extent as the other law enforcement officers
              provided for in this Act) such Special Rangers,
              however, shall not have the authority to en-
              force any laws except those designed to protect
              life and property, and such’rengers are especi-
              ally denied the authority to enforce any laws
              regulating the use of the State highways by
              motor truck and motor buses and other motor
              vehicles. Such rangers shall not receive.any
              compensation from the State for their seridces,
              and before the issuance of the commission each
              such ranger shall enter into a good and suf-
              ficient bona executed by a Surety Company author-
              ized to do business in Texas in the sum of
              Twenty-five Hundred Dollars ($2,500), approved
              by the'Director, indemnifyingall persons against
              damages accruing as the result of any illegal
              or unlawful acts on the part of such Special
              Ranger. All Special Ranger Conmissions shall
              expire on January 1st of the odd year after ap-
              pointment, and the Director can revoke any
              Special Ranger Commission at any time for'cause,
              and such officer shall be designated in the
              Commission as Special Ranger."


                                   -4725-
.       .   -




    .




                HonorableWallace D. Beasley, page 3       (M-966)



                     Article 2.12 Texas Code of Criminal Procedure (as amended
                in 1967) provides in pertinent part:
                       'The following are peace officers: . . . rangers
                    and officers commissioned by the Public Safety
                    Commission and the Director of the Department of
                    Public Safety . . . ana any private person speci-
                    ally appointed to execute criminal process..
                     The persons you have described are rangers and are there-
                fore peace officers, even though they be full time employees
                of the various organizations indicated.
                     Article 4413(29aa)6ib),Vernon's Annotated &,vil Statutes,
                provides in pertinent part:
                       *No person after September 1, 1970 shall be
                    appointed aa a peace officer . . . unless such
                    person has satisfactorilycompleted a preparatory
                    program of training in law enforcement at a
                    school approved or operated by the Commission.8
                    We find no authorized statutory exception to the foregoing
                insofar as the special rangers you have described are concerned.
                     It is therefore the opinion of this office that persons em-
                ployed by the statewide organizations to conduct investigative
                work, but who are appointed special rangers, must meet the legal
                minimum standards of,selection aa training.
                                      SUMMARY
                                      ----m-w
                       Employees of statewide organizations who have
                    been appointed special rangers by the Public
                    Safety Commission to promote cooperation between
                    their offices and the various law enforcement
                    offices throughout the state, are peace officers
                    and must comply with established minimum stand-
                    ards of selection and training, as established
                    by the Texas Connnissionon Law Enforcement
                    Officer Standards and Education.




                                          -4726-
.   .   .   r.




                 Honorable Wallace D. Beasley, page 4   (M-966)




                 Prepared by Howard M. Fender
                 Assistant Attorney General
                 Kerns Taylor, Chairman
                 W. E. Allen, Co-Chairman

                 W. Barton Baling
                 Bob Lattimore
                 Bill Craig
                 Ken Nordquist
                 SAM MCDANIEL
                 Acting Staff Legal Assistant
                 ALFRED WALmR
                 Executive Assistant
                 NOLA WRITE
                 First Assistant




                                            -4727-